Case: 18-40243      Document: 00514775641         Page: 1    Date Filed: 12/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-40243                             FILED
                                  Summary Calendar                   December 27, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDUARDO SEGOVIANO-BRISENO, also known as Gerardo, also known as
Lalo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:17-CR-77-2


Before DAVIS, HAYNES and GRAVES, Circuit Judges.
PER CURIAM: *
       Eduardo Segoviano-Briseno appeals his conviction and sentence for
conspiracy to possess with the intent to manufacture and distribute
methamphetamine. He presents four arguments: (1) his guilty plea is invalid
because the factual basis for the plea was insufficient, (2) the waiver of appeal
in his plea agreement is invalid because the Government provided no



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40243     Document: 00514775641    Page: 2   Date Filed: 12/27/2018


                                 No. 18-40243

consideration for the plea agreement, (3) his sentence is substantively
unreasonable, and (4) the written judgment contains a clerical error that
should be corrected.
      Segoviano-Briseno did not preserve his challenge to the sufficiency of the
factual basis. We need not reach the questions of invited error and waiver
because his argument fails even under the less stringent standard of plain
error. See United States v. Martinez-Vega, 471 F.3d 559, 563 n.4 (5th Cir.
2006). The written factual basis established the requisite elements of the
conspiracy, and Segoviano-Briseno admitted the written factual basis was true
and correct.   His statements at rearraignment regarding his conduct are
insufficient to show clear or obvious error on this issue. See Puckett v. United
States, 556 U.S. 129, 135 (2009); United States v. Garcia-Paulin, 627 F.3d 127,
131 (5th Cir. 2010).
      Plain error review also applies to Segoviano-Briseno’s challenge to the
validity of the appeal waiver and plea agreement. Segoviano-Briseno cannot
establish that the district court plainly erred in accepting the plea agreement,
as we have never expressly held that consideration is required to support a
valid plea agreement.      See Puckett, 556 U.S. at 135; United States v.
Smallwood, 920 F.2d 1231, 1239-40 (5th Cir. 1991). Moreover, the record
demonstrates no reversible plain error with respect to the consideration given
by the Government in the plea agreement. See Puckett, 556 U.S. at 135.
      We do not consider Segoviano-Briseno’s challenge to the substantive
reasonableness of his sentence because that issue falls outside the exceptions
to the appeal waiver and is barred by the waiver.         See United States v.
Pizzolato, 655 F.3d 403, 411-12 (5th Cir. 2011). Lastly, the judgment does not
contain a clerical error concerning the description of the offense of conviction,
as the record contains numerous indications that Segoviano-Briseno was



                                       2
    Case: 18-40243   Document: 00514775641    Page: 3   Date Filed: 12/27/2018


                               No. 18-40243

pleading guilty to conspiracy to possess with the intent to manufacture and
distribute methamphetamine. His guilty plea had the effect of waiving all
nonjurisdictional defects in the prior proceedings, including defects in the
indictment. See United States v. Daughenbaugh, 549 F.3d 1010, 1012-13 (5th
Cir. 2008).
      AFFIRMED.




                                     3